                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

ANN W. EASLEY BRYANT,

               Plaintiff,

v.                                                                   No. 2:21-cv-00367-MV-CG

BRENT J. BEARDALL,

               Defendant.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER comes before the Court on pro se Plaintiff’s Amended Complaint for a

Civil Case, Doc. 5, filed June 8, 2021 (“Amended Complaint”).

       Plaintiff, who deposited funds in a savings account with Washington Federal Bank

(“Bank”), alleges in her original Complaint that Bank employees made unauthorized withdrawals

of $100,000 from Plaintiff’s savings account. Complaint at 5, Doc. 1, filed April 21, 2021.

Plaintiff claims that Defendant Beardall, as former Chief Financial Officer of the Bank, is liable

through respondeat superior for the converted funds due to his lack of supervision of the Bank

employees who converted the funds. See Complaint at 5.

       Chief United States Magistrate Judge Carmen E. Garza notified Plaintiff that the Complaint

failed to state a claim upon which relief can be granted because it seeks to hold Defendant Beardall

liable for the intentional torts of the Bank’s employees, stating:

       Under basic respondeat superior principles, an employer is liable for an employee’s
       torts committed within the scope of his or her employment. . . . [A]n employer is
       not generally liable for an employe’s intentional torts because an employee who
       intentionally injures another individual is generally considered to be acting outside
       the scope of his or her employment. Spurlock v. Townes, 2016-NMSC-014, ¶ 13,
       368 P.3d 1213, 1216.
Order, Doc. 4, filed May 18, 2021. Judge Garza granted Plaintiff leave to file an amended

complaint. Thereafter, on June 8, 2021, Plaintiff filed her Amended Complaint. Doc. 5.

       The Court dismisses this case without prejudice because the Amended Complaint fails to

state a claim. The Amended Complaint makes the conclusory allegation that Defendant conspired

with the bank employees to convert her funds, stating that Defendant “was aware of, in accord

with and in conspiracy with certain employees . . . to convert assets.” See Hall v. Bellmon, 935

F.2d 1106, 1110 (10th Cir. 1991) (“conclusory allegations without supporting factual averments

are insufficient to state a claim on which relief can be based”). To state a claim for civil conspiracy,

Plaintiff must allege: “(1) that a conspiracy between two or more individuals existed[,] (2) that

specific wrongful acts were carried out by [Defendants] pursuant to the conspiracy[,] and (3) that

[Plaintiff was] damaged as a result of such acts.” Cain v. Champion Window Co. of Albuquerque,

LLC, 2007-NMCA-085 ¶ 28; Santa Fe Tech., Inc. v. Argus Networks, Inc., 2002-NMCA-030 ¶ 43

(“Civil conspiracy is an agreement to accomplish an unlawful purpose or a lawful purpose by

unlawful means.”). The Amended Complaint does not allege any facts showing that there was “an

agreement to accomplish an unlawful purpose.”

       IT IS ORDERED that this case is DISMISSED without prejudice.




                                               _________________________________
                                               MARTHA VÁZQUEZ
                                               UNITED STATES DISTRICT JUDGE




                                                   2
